DETAILED ACTION
This is a non-final. Claims 1, 9-10, and 12-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
Status of Claims
Applicant’s amendment date 10/8/2021, amended claims 1, 9, and 10; added new claims 12-17; and cancelled claims 2-8 and 11.
Response to Amendment
The previously pending rejection to claims 1-11, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-11, under 35 USC 112(a), has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 10/8/2021 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant asserts that “these claimed features are technical features including a sensor, a memory and a processor, which provides an improved technical solution in the farming and agriculture technology. The claimed features directed to an apparatus that provides a practical and unconventional method to accurately evaluate a process of growing a crop using a sensor as claimed.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then 
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 9-10) recite “receiving soil data; calculating ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil; generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume; and calculating an insurance fee for a business engaging in agriculture, based on the risk information.” 
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited generate risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume could all be reasonably interpreted as a human using their mind to make observations to generate risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume. Therefore, contrary to Applicant’s assertions, the claims are directed to mental processes.
In addition, all of the above limitations (i.e. calculating ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil; and calculating an insurance fee for a business engaging in agriculture, based on the risk information make up a mathematical algorithm using mathematical relationships to calculate appropriate insurance fee, which is mathematical relationship/formula. Thus, contrary to Applicant 's assertions, the claims are also directed to mathematical concepts.
Further, (i.e. an insurance fee for a business engaging in agriculture, based on the risk information, which is certain methods of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk). Thus, contrary to Applicant 's assertions, the claims are also directed to certain methods of organizing human activity.
As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 9-10, are the recitations of “a memory receive soil data by a sensor; calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor are carried out by a processor,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.

Applicant asserts that “that the claims satisfy 35 U.S.C. §101 for at least the reason that the specific limitations of the claims provide "significantly more," because the claims provide at least a non-routine and/or non-conventional technological solution to a technological problem that had not been solved in agriculture related technology as evidenced by the non-obviousness of the claimed features discussed below with respect to the§ 103 rejection.” Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3.
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 9-10, are the recitations of “a memory configured to store instructions; and a processor configured to execute the instructions to: receive soil data by a sensor; calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor are carried out by a processor,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2B. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.
With respect to Applicant’s assertion that Examiner has not provided evidence to support a determination that the limitations in question are well-understood, routine, and conventional, while, as noted above, the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by a processor), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Spec. Fig. 9 and pages 39-40), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by a processor” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processor for carrying out the recited abstract idea, and as evinced by US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like), hereinafter, at para [0045], which demonstrates that it is well-understood, routine and conventional for processors, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered 
Allowable Subject Matter
Claims 1, 9-10, and 12-17 appear to be allowable if rewritten to overcome the 35 USC § 101 and 35 USC § 112 rejections.
With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia, 
a memory configured to store instructions; and
a processor configured to execute the instructions to: 
receive soil data by a sensor;
calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil; 
generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume; and 
calculating an insurance fee for a business engaging in agriculture, based on the risk information.
The prior art references most closely resembling the Applicant’s claimed invention are McComb et al. (U.S. Pub. No. 2007/0174095) in view of Levine et al. (U.S. Pub. No. 2011/0295575). 

However, the system in McComb et al. does not explicitly disclose calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil. 
Moreover, neither McComb et al., nor Levine et al. disclose calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil as claimed. 

Moreover, since the specific combination of claim elements calculate ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed by the sensor, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil recited in claims 1 and 9-10 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of McComb and Levine, and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of McComb and Levine separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious.  Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13 recites, “read, at least, parameters for a slope of a target field and farming information that represents a farming work carried out in the target field; and calculate ingestion resource volume based on the read parameters and the read farming information regarding to farming work in a process of cultivating a target crop in the target field, the ingestion resource volume representing ingestible volume of the target crop cultivated along the farming information.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this particular feature. Therefore, this limitation of claim 13 considered to be new matter. Appropriate correction is required.
Regarding claim 17 recites, “calculate an improvement degree based on a difference between a suitability degree of an updated cultivation process and an unupdated cultivation process to the target crop.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this particular feature. Therefore, this limitation of claim 13 considered to be new matter. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 9-10, and 12-17 are 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1 and 9-10, the claim, when “taken as a whole,” is directed to the abstract idea of receiving soil data; calculating ingestion resource volume of the target crop by calculating a difference between a minimum volume of a nutrient and a volume of the nutrient included in the soil based on the soil data sensed, the minimum volume being a threshold volume of the nutrient that is ingestible by the target crop from the soil; generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume; and calculating an insurance fee for a business engaging in agriculture, based on the risk information.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 9-10 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application)
Under step 2A-Prong two (part 1 of Mayo
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10 includes a non-transitory recording medium storing an information processing program causing a computer.
Moreover, claims 1, 9-10, 12, and 15 recite receiving, transmitting, storing, and displaying/outputting data are examples of insignificant extra-solution activity.
Furthermore, claims 1, 9-10, and 12-17 generally link the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, claims 1, 9-10, and 12-17 implying that generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 9-10, and 12-17 are not indicative of integration into a practical application.
Since Claims 1 and 9-10 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 9-10 are “directed to” an abstract idea.
As a result, Examiner asserts that claims 12-17 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 9-10 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 9-10 include various elements that are not directed to the abstract idea.  These elements include a memory storing instructions; and a processor connected to the memory and configured to executes the instructions.
Further, Examiner asserts that claims 1 and 9-10 also do not include limitations amounting to significantly more than the abstract idea. Although claims 1 and 9-10 include a sensor, a memory storing instructions, and a processor connected to the memory and configured to executes the instructions amount to generic computing elements performing generic computing functions. 
Examiner asserts that a sensor, a memory storing instructions, and a processor connected to the memory and configured to executes the instructions do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components 
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10 includes a non-transitory recording medium storing an information processing program causing a computer.
Further, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing, transmitting/displaying data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
The computing elements with a sensor, a memory, and a processor are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.1
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 1 and 9-10 amount to significantly more than the abstract idea. Accordingly, independent claims 1 and 9-10 are ineligible.
In addition, Fig. 9 and pages 39-40 of the specifications detail any combination of a generic computer to perform the method (i.e., general purpose computer can be any of various commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Claims 12-17 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623   
11/3/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        McComb et al. (U.S. Pub. No. 2007/0174095) discloses a risk of insuring that grower with crop insurance based on a yield performance or revenue performance may decrease (paras [0035] and [0055]).
        
        Levine et al. (U.S. Pub. No. 2011/0295575) discloses resource potential engine 242 may compute the availability of one or multiple resources, such as insolation, wind, vegetation, water, natural gas, coal, oil; para [0079] site specific parameters are obtained; para [0107] there are three main measurable components to modeling wind patterns, direction, and intensity. These components are: (1) Historical climate measurements (wind speed maps for a given location) (2) Temperature gradients (daily average/max/min temperature readings for a given location) (3) Topography and elevation (shape, slope, and height of the terrain-available through DEM maps) (paras [0044] and [0126] and [0107]).
        
        Mewes et al. (U.S. Pub. No. 2017/0038749) discloses a calculation to ingestone or more precision agriculture (agronomic) models 150 to perform simulations 152 and produce output data 160. The output data 160 is represented by one or more soil-plant atmosphere profiles 161 that each reflect outcomes of simulations performed by the one or more agronomic models 150 to achieve the desired outcomes (paras [0055] and [0043]).